                                                                 JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


BOARD OF DIRECTORS OF
THE MOTION PICTURE                CV 19-2263 DSF (JCx)
INDUSTRY PENSION PLAN,
et al.,                           JUDGMENT
        Plaintiffs,

                v.

LUCKY FOOT
PRODUCTIONS, INC.,
      Defendant.



   The Court having granted Plaintiffs’ motion for default
judgment,

   IT IS ORDERED AND ADJUDGED that Defendant make
available for audit the requested records from the period of March
20, 2017 through June 30, 2018, and Plaintiffs recover attorneys’
fees of $2,990.00 and costs of $660.00.




Date: June 27, 2019               ___________________________
                                  Dale S. Fischer
                                  United States District Judge
